Citation Nr: 1211402	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  07-00 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a tinnitus disability.


REPRESENTATION

Veteran represented by:	Dan Curry, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from September 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which, inter alia, denied service connection for bilateral hearing loss and tinnitus.

This case was previously before the Board in July 2009, when, in pertinent part, the Board denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 Memorandum Decision, the Court set aside the Board's denial of the claims for proceedings consistent with the Memorandum Decision.  

Following the Court's Remand to the Board, the Veteran submitted additional pertinent evidence in November 2011 along with a waiver of RO jurisdiction.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's current bilateral hearing loss disability is etiologically related to his military service.

2.  The preponderance of the evidence shows that the Veteran's tinnitus is etiologically related to his military service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2.  Tinnitus was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and a tinnitus disability have been granted in full, as discussed below.  As such, the Board finds that any errors related to the VCAA on those claims are moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R.        § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Service Connection

The Veteran contends that his bilateral hearing loss and tinnitus are related to his military service.  The Board's discussion of both of these claims involves the application of the same law to similar facts, so it will discuss the claims together.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In order to establish service connection for the Veteran's claimed disabilities, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2011).

Regarding the first Hickson element, evidence of a current disability, impaired hearing is a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).  In the instant case, both the Veteran's July 2005 VA examination and October 2011 private examination demonstrate that the Veteran suffers from a bilateral hearing loss disability for VA purposes.  The first Hickson element, evidence of a current disability, is therefore met with respect to the Veteran's bilateral hearing loss disability.

With regard to the Veteran's claim for service connection for a tinnitus disability, tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary (31st ed. 2007).  As a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it.   For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In that regard, the Board does not doubt that the Veteran currently experiences ringing in his ears.  Accordingly, the Board finds that a current tinnitus disability exists, and the first Hickson element is therefore satisfied.

Regarding the second Hickson element, in-service disease or injury, while the Veteran's service treatment records are silent regarding complaints of hearing loss or tinnitus, the Veteran asserts that he experienced loud noises in service, specifically including loud teletype machines and the firing of rifles.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including exposure to loud noise during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The second Hickson element, in-service injury or disease, is therefore met with respect to the Veteran's claims.

Regarding the third Hickson element, the Veteran was provided with a VA audiological examination in July 2005, at which time the examiner concluded that it was less likely than not that the Veteran's hearing loss and tinnitus were related to service.  In support of this opinion, the examiner discussed the Veteran's military duties and his service treatment records.  Specifically, the examiner noted that normal audiometric thresholds were documented at enlistment and separation and there was no shift or decrease in hearing ability between enlistment and separation.  Further, the examiner noted that there was no documentation of tinnitus in the service medical record or at separation.

Since the prior decision denying the claim, the Veteran underwent a private examination in October 2011.  After reviewing the Veteran's claims file, the examiner, K.K., a doctor of audiology, opined that the Veteran's hearing loss and tinnitus were at least as likely as not causally related to his in-service noise exposure.  In support of this opinion, K.K. noted that the Veteran had little post-service occupational noise exposure as a barber and postal worker.  K.K. noted additionally that the Veteran had no history of recreational noise exposure.  K.K. additionally addressed the Veteran's in-service records, and noted that a shift in hearing was demonstrated in his left ear at 4000 Hz from 5 decibels to 15 decibels, and at 4000 Hz in his right ear from 5 decibels to 10 decibels.  K.K. noted that while the degradation noted between service entry and service separation was minimal, K.K. opined that noise-induced sensorineural hearing loss frequently manifests itself many years after the damage was initially sustained.

The Board places relatively more probative weight on the October 2011 opinion of K.K. (which was not in existence at the time of the Board's prior decision) than it does on the July 2005 opinion of the VA examiner.  As the Court noted in its July 2011 Memorandum Decision, the July 2005 opinion stated that there was no documentation of a shift in hearing between service entrance and service separation.  As both the Court's decision and K.K. note, this observation is inaccurate.  The Board finds that K.K.'s examination report, which thoroughly addresses the July 2005 opinion and the remainder of the evidence of record and supports its conclusion with a rationale, is of more probative weight than the July 2005 opinion of the VA examiner.  Accordingly, the Board finds that the medical evidence of record demonstrates a nexus between the Veteran's bilateral hearing loss and tinnitus and his military service.

With evidence of a current disability, in-service injury, and a nexus between the Veteran's disabilities and active duty service, his claims for service connection for bilateral hearing loss and tinnitus are granted, subject to the controlling laws and regulations that govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for a tinnitus disability is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


